Citation Nr: 0927133	
Decision Date: 07/21/09    Archive Date: 07/30/09

DOCKET NO.  08-31 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1949 to 
February 1954.  He died on February [redacted], 2007.  The appellant 
is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the appellant DIC benefits, to include 
service connection for the cause of the Veteran's death, and 
compensation benefits under 38 U.S.C. § 1318.  The appellant 
subsequently initiated and perfected an appeal of this rating 
determination.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died on February [redacted], 2007, and his immediate 
cause of death was sepsis, due to or as a consequence of 
pneumonia.  No other disabilities were noted as causing or 
contributing to death.  

2.  At the time of his death, the Veteran had been awarded 
service connection for posttraumatic stress disorder (PTSD), 
with a 70 percent rating effective from January 27, 1998, and 
for residuals of a laceration to the index and little fingers 
of the right hand, with a 20 percent rating effective from 
October 12, 1976.  He was also awarded a total disability 
rating based on individual unemployability due to service-
connected disability (TDIU) effective January 27, 1998.  

3.  Neither sepsis nor pneumonia had their onset during 
active service, manifested within one year of separation from 
active service, or are shown to be otherwise related to the 
Veteran's active service or his service-connected disorders.  

4.  There is no competent evidence of a nexus between the 
cause of the Veteran's death and his active service and/or 
service-connected disabilities.  


CONCLUSIONS OF LAW

1.  Service connection for the Veteran's cause of death is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1154(b), 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2008).

2.  The criteria for entitlement to Dependency and Indemnity 
Compensation benefits pursuant to 38 U.S.C. § 1318 have not 
been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has satisfied its duties to the 
claimant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In the context of a claim for DIC benefits, § 5103(a) notice 
must include (1) a statement of the conditions, if any, for 
which a Veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  The RO provided such 
specific notice with respect to the appellant's claim for DIC 
benefits and service connection for the cause of the 
Veteran's death within a May 2008 notice letter.  Admittedly, 
this notice was provided after the initial June 2007 rating 
decision on appeal; however, the appellant's claim was 
readjudicated by the RO within the August 2008 statement of 
the case, correcting any timing deficiency therein.  See 
Mayfield, supra.  

The Board next finds that VA has complied with VA's statutory 
duty to assist by aiding the appellant in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the Veteran's claims file.  The RO has obtained the 
Veteran's service treatment records, as well as VA and non-VA 
post-service medical records.  The only exception known to 
the Board are the private records from the Wadley Regional 
Medical Center, in which the Veteran was an inpatient at the 
time of his death.  The RO sent the appellant a May 2008 
letter requesting she either return to VA a signed 
authorization form authorizing VA to request those records, 
or obtain and submit those records herself.  To date, the 
appellant has done neither.  The Board notes in this regard 
that "[T]he duty to assist is not always a one-way street.  
If [an appellant] wishes help, [s]he cannot passively wait 
for it in those circumstances [where her input is crucial for 
obtaining that assistance]." Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991); see also Olson v. Principi, 3 Vet. App. 480, 
483 (1992).  Hence, the Board concludes that the duty to 
assist with regard to these private treatment records is 
satisfied at present.  The Board is not aware, and the 
appellant has not indicated the presence of, any other 
outstanding medical records which remain to be obtained by 
VA.  

The Board notes that no medical opinion has been obtained by 
VA with respect to the appellant's service connection claim 
for the cause of the Veteran's death.  However, the Board 
finds that the record, which does not reflect competent 
evidence confirming a diagnosis of or treatment for the 
Veteran's cause of death during service, warrants the 
conclusion that a remand for an opinion is not necessary to 
decide the claims.  See 38 C.F.R. § 3.159(c)(4) (2008).  
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case, as competent evidence suggesting a nexus 
between an in-service diagnosis, or a service-connected 
disability, and the Veteran's cause of death is lacking, a 
fact which will be discussed in greater detail below.  Hence, 
Board remand to obtain a VA medical opinion is not required.  

Based on the foregoing, the Board finds that the appellant 
has not been prejudiced by any failure of VA in its duties to 
notify and assist claimants, and that any such violations 
could be no more than harmless error.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The appellant's 
appeal has been fully developed, and she has been afforded 
all due notice; thus, adjudication of her claims at this time 
is warranted.  

II. Service connection - Cause of the Veteran's death

The appellant seeks service connection for the cause of the 
Veteran's death.  To establish service connection for the 
cause of the Veteran's death, the evidence must show that the 
fatal disease was incurred in or aggravated by service or 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2008).  It must be shown that a service-connected 
disability contributed substantially, materially, or combined 
with another disorder to cause death, or that it aided or 
lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c) (2008); see Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  Therefore, service connection for the cause of a 
Veteran's death may be demonstrated by showing that the 
Veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Service connection may 
also be awarded for certain disabilities which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

According to his death certificate, the Veteran died on 
February [redacted], 2007.  His immediate cause of death was sepsis, 
due to or as a consequence of pneumonia.  No other 
disabilities were noted as causing or contributing to death.  
At the time of his death, the Veteran had been awarded 
service connection for posttraumatic stress disorder (PTSD), 
with a 70 percent rating effective from January 27, 1998, and 
for residuals of a laceration to the index and little fingers 
of the right hand, with a 20 percent rating effective from 
October 12, 1976.  He had also been granted a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU), effective from January 
27, 1998.  Earlier, he had been granted a nonservice-
connected pension due to total disability resulting from 
nonservice-connected disabilities.  

The Veteran's service treatment records are negative for any 
diagnosis of a respiratory disability except for one mention 
of bronchitis in December 1953.  Nevertheless, the Board 
notes that the Veteran was awarded the Combat Infantryman's 
Badge, indicative of combat exposure.  If the evidence 
establishes that a Veteran engaged in combat with the enemy, 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred therein, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed disease or injury is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, satisfactory lay or other evidence 
of service incurrence or aggravation of such disease or 
injury.  38 U.S.C.A. § 1154(b) (West 2002).  Regardless 
however of whether the Veteran is determined to have engaged 
in combat, a Veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Clyburn v. West, 12 Vet. App. 296, 303 
(1999).  In the present case, such evidence of a nexus 
between the Veteran's causes of death and his military 
service has not been presented.  

The post-service medical record does not suggest the 
Veteran's fatal pneumonia and sepsis were incurred during 
military service.  The Board observes that the Veteran died 
over 50 years after service separation, and the causes of his 
death appear to be of recent origin.  According to his death 
certificate, his fatal sepsis was of one day's origin, and 
his pneumonia was of three days' origin.  These medical 
findings clearly suggest onset of these fatal disabilities 
many years after military service.  The appellant has also 
not suggested or submitted evidence indicating the Veteran's 
fatal sepsis and pneumonia were caused or aggravated by his 
service-connected disabilities.  See 38 C.F.R. § 3.310 
(2008).  The evidence does not indicate the Veteran's 
service-connected lacerations of the fingers of the right 
hand and/or PTSD caused or materially contributed to the 
Veteran's death.  The Board again observes that according to 
his death certificate, the Veteran died while an inpatient at 
the Wadley Regional Medical Center, a private hospital.  VA 
is unable to obtain the Veteran's terminal treatment records 
from this facility without the appellant's cooperation, and a 
May 2008 letter requesting her authorization did not result 
in a response from the appellant.  The most recent medical 
records in the file, dated in 2001, show reference to or 
treatment for myeloproliferative disease, probably 
polycythemia vera, chronic obstructive pulmonary disease, 
ventral hernia and arteriosclerotic cardiovascular disease.  
However, there is no evidence that these conditions were 
related to service or that any was the primary or a 
contributory cause of death.  In the absence of competent 
supporting evidence, service connection for the cause of the 
Veteran's death must be denied, as his fatal sepsis and 
pneumonia were not incurred in or aggravated by service, and 
his service-connected PTSD and lacerations of the right hand 
were not shown to have caused or contributed substantially or 
materially to cause death.  

The appellant has alleged that the Veteran's sepsis or 
pneumonia began during military service, or that his death 
was due in part to his service-connected PTSD and right hand 
lacerations.  However, as a layperson, she is not capable of 
making medical conclusions; thus, her statements regarding 
causation are not competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  It is true that a claimant's 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  However, the disabilities at issue are 
complex disorders which require specialized training for a 
determination as to diagnosis and causation, and they 
therefore are not susceptible of lay opinions on etiology; 
thus, the appellant's statements therein cannot be accepted 
as competent medical evidence.  

In conclusion, the preponderance of the evidence is against 
the claim of service connection for the cause of the 
Veteran's death.  His fatal sepsis and pneumonia were not 
incurred in or aggravated by service, and his service-
connected PTSD and lacerations of the right hand did not 
cause or contribute substantially or materially to result in 
death.  As a preponderance of the evidence is against the 
award of service connection, the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).  

III. Dependency and indemnity compensation benefits
under 38 U.S.C. § 1318

The appellant also seeks entitlement to DIC benefits under 
38 U.S.C. § 1318.  Such benefits may be established by any of 
the following: (1) the Veteran having met the statutory 
duration requirements for a total disability rating at the 
time of death; (2) a showing that such requirements would 
have been met, but for clear and unmistakable error in a 
previous decision; or (3) a showing that service department 
records in existence at the time of a prior VA decision that 
were not previously considered by VA provide a basis for 
reopening a claim finally decided during the Veteran's 
lifetime and for awarding a total service-connected 
disability rating retroactively.  38 U.S.C.A. § 1318 (west 
2002).  

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C. § 1318 for an award of DIC benefits 
are not met.  First, the Veteran plainly did not meet the 
durational requirement for a total disability rating in 
existence during his lifetime under 38 U.S.C. § 1318.  As 
noted above, at the time of his death he had been awarded 
service connection for PTSD, with a 70 percent rating 
effective from January 27, 1998, and for residuals of a 
laceration to the index and little fingers of the right hand, 
with a 20 percent rating effective from October 12, 1976.  An 
award of TDIU was also made, effective from January 27, 1998, 
less than 10 years prior to his death.  The Veteran was not 
rated at 100 percent for at least the first five years after 
his discharge from service nor was he rated totally disabled 
for at least the last 10 years of his life.  

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C. § 1318 would have been met, but for clear and 
unmistakable error (CUE) in a decision on a claim filed 
during the Veteran's lifetime.  Neither the Veteran, during 
his lifetime, nor the appellant has successfully or 
specifically pled clear and unmistakable error in any of the 
aforementioned rating actions that would have entitled the 
Veteran to a total rating at any time prior to January 1998.  
See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) 
(holding that any claim of CUE must be pled with 
specificity).

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service- 
connected disability rating retroactively.  In this regard, 
the Board has identified no such records which establish that 
the Veteran was entitled to a total service-connected 
disability rating for the requisite time period.  

The appellant has argued within her VA Form 9 that because 
her husband had been rated totally disabled for "9 years + 
10 months" at the time of his death, DIC benefits are 
warranted based on the fact his death was mere months short 
of the statutory requirements.  While the Board is 
sympathetic to the appellant's plight, it lacks legal 
authority to ignore or modify pertinent statutory and 
regulatory requirements for the award of VA benefits.  Where 
the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  

In conclusion, as the Veteran was not entitled to receive a 
total disability rating for either at least five years after 
his separation from active service or for at least the 10 
years prior to his death, the appellant is not entitled to 
DIC benefits under 38 U.S.C.A. § 1318.  As the law and not 
the facts are dispositive of the claim, the benefit of the 
doubt rule does not apply.  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.  

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 is 
denied.  




____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


